          Case 1:19-mc-00228-ALC Document 8 Filed 05/22/19 Page 1 of 1


                                                                           230 Park Avenue 11th Floor
                                                                           New York, NY 10169-0079


     SATTERLEE STEPHENS
                                                                           (212) 818-9200
                                                                           (212) 818-9606 (Fax)
                                                LLP
                                                                           www.ssbb.com

                                                                           E-Mail: maieta@ssbb.com
                                                                           Direct Dial: (212) 404-8755
                                                 May 22, 2019

BY ECF
The Honorable Andrew L. Carter, Jr.
United States District Court
Southern District of New York
40 Foley Square, Room 435
New York, New York 10007

         Re: In re: Application of Arif Efendi for an Order to Take Discovery
             Pursuant to 28 U.S.C. § 1782, Case No. 1:19-mc-00228-ALC

Dear Judge Carter:

       We represent the petitioner, Arif Efendi, in the above-referenced § 1782 application for
an order to take discovery from respondent, DigitalOcean LLC, in aid of a foreign proceeding.
Pursuant to the Court’s Order entered on May 8, 2019, an order-to-show-cause hearing on the
application is scheduled for May 30, with opposition papers by respondent due by May 23.

        The parties have agreed to jointly request a one-week extension of the May 23 opposition
deadline and a commensurate adjournment of the May 30 hearing date. The purpose of this
request is to allow the parties more time to meet and confer about a potential agreed-upon
resolution of this matter that would include a voluntary production of information by respondent.
This is the first such adjournment request and is made on the consent of both parties.

       Accordingly, the parties respectfully request that the Court extend the deadline for
respondent’s opposition until May 30, 2019, and adjourn the hearing date on the order to show
cause until June 6, 2019, or the first date thereafter that is convenient to the Court.

       Thank you for the Court’s attention to his request.

                                                      Respectfully,


                                                      Mario Aieta

cc (by email):

Brian Willen, Esq.
Wilson Sonsini Goodrich & Rosati
Counsel for Respondent DigitalOcean LLC
